EXECUTION VERSION
 
 

 
Omnibus Amendment No. 3 to
Second Amended and Restated Receivables Purchase Agreement
 
and
 
Amendment No. 2 to
Amended and Restated Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment”) dated as of August 27, 2015 among Lexmark
Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”),
as an Investor, Wells Fargo Bank, N.A. (“Wells Fargo”), as an Investor Agent and
a Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as
Program Agent (the “Program Agent”), an Investor Agent and a Bank, Lexmark
International, Inc. (“Lexmark”), as Collection Agent and an Originator, Lexmark
Enterprise Software, LLC (f/k/a Perceptive Software, LLC) (“Enterprise”), as an
Originator, and Kofax, Inc., a Delaware corporation (“Kofax”), as a new
Originator.
 
Preliminary Statements.
 
(1) The Seller, Gotham, BTMU, Wells Fargo, Lexmark and Enterprise are parties to
a Second Amended and Restated Receivables Purchase Agreement dated as of October
10, 2013 (as amended, restated, modified or supplemented from time to time, the
“RPA”; capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the RPA) pursuant to which, and subject to and upon the
terms and conditions of which, the Seller has sold and may in the future sell
Receivable Interests to the Investors and/or the Banks thereunder prior to the
occurrence of the Facility Termination Date or the Commitment Termination Date,
as applicable.
 
(2) Lexmark, Enterprise and the Seller are parties to an Amended and Restated
Purchase and Contribution Agreement dated as of October 10, 2013 (as amended,
restated, modified or supplemented from time to time, the “PCA”) pursuant to
which, and subject to and upon the terms and conditions of which, Lexmark and
Enterprise have sold and may in the future sell, and Lexmark has contributed and
may in the future contribute, Receivables to the Seller thereunder prior to the
occurrence of the Facility Termination Date (as defined therein).
 
(3) Kofax desires to become a “Seller” (as defined in the PCA) under the PCA and
an “Originator” under the RPA.
 
(4) The parties hereto desire to make certain amendments to the RPA and the PCA.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Joinder of Kofax.
 
(i) Upon the effectiveness of this Amendment, Kofax hereby becomes a party to
(i) the PCA as a Seller (as defined therein) thereunder with the same force and
effect as if originally named as a Seller (as defined therein) therein and,
without limiting the generality of the foregoing, expressly assumes and agrees
to be bound by all terms, obligations and liabilities of a Seller (as defined
therein) thereunder, including the obligation to sell Originator Receivables to
Lexmark Receivables Corporation, as Purchaser (as defined therein) thereunder in
accordance with the terms thereof and all joint and several indemnification and
other payment obligations of the Sellers (as defined therein) set forth therein,
and (ii) the RPA as an Originator thereunder with the same force and effect as
if originally named as an Originator therein and, without limiting the
generality of the foregoing, expressly assumes and agrees to be bound by all
obligations and liabilities of an Originator thereunder.
 


62980687
 
 

--------------------------------------------------------------------------------

 




(ii) In connection with such joinder of Kofax (each capitalized term used in
this clause (ii), as defined in the PCA),
 
(a) pursuant to Section 5.02 of the PCA, to secure all obligations of Kofax and
the other Sellers arising in connection with the PCA, and each other agreement
entered into in connection with the PCA, whether now or hereafter existing, due
or to become due, direct or indirect, or absolute or contingent, including,
without limitation, Indemnified Amounts, payments on account of Collections
received or deemed to be received, and any other amounts due the Purchaser
thereunder, Kofax hereby assigns and grants to Purchaser a security interest in
all of Kofax’s right, title and interest now or hereafter existing in, to and
under all Receivables which do not constitute Transferred Receivables, the
Related Security and all Collections with regard thereto; and
 
(b) pursuant to Section 5.03 of the PCA, in the event that, contrary to the
mutual intent of the Sellers and the Purchaser, any Purchase or contribution of
Receivables under the PCA is not characterized as a sale or absolute transfer,
Kofax shall, effective as of the date hereof, be deemed to have granted (and
Kofax hereby does grant) to the Purchaser a first priority security interest in
and to any and all Receivables, the Related Security and the proceeds thereof to
secure the repayment of all amounts advanced to the Sellers under the PCA with
accrued interest thereon, and this Amendment shall be deemed to be a security
agreement.
 
SECTION 2. Amendments to the PCA.
 
(i) The cover page of the PCA is amended by (a) adding a comma after “LEXMARK
INTERNATIONAL, INC.”  and (b) replacing the reference to “and PERCEPTIVE
SOFTWARE, LLC as Sellers” with the following:
 
“LEXMARK ENTERPRISE SOFTWARE, LLC (f/k/a Perceptive Software, LLC)
 
and
 
KOFAX, INC.


as Sellers”


(ii) The introductory paragraph in the PCA is amended by replacing the words
“PERCEPTIVE SOFTWARE, LLC, a Delaware limited liability company (“Perceptive”
and together with Lexmark International, collectively, the “Sellers”, each
individually, a “Seller”)” with the following: “LEXMARK ENTERPRISE SOFTWARE, LLC
(f/k/a Perceptive Software, LLC), a Delaware limited liability company
(“Enterprise”),  KOFAX, Inc. a Delaware corporation (“Kofax” and together with
Lexmark International and Enterprise, collectively, the “Sellers”, and each
individually, a “Seller”)”.
 
(iii) The definition of “Purchaser Loan” contained in Section 1.01 of the PCA is
amended by (x) replacing the reference to “Perceptive” in clause (b) contained
therein with “Enterprise” and (y) replacing “and (c)” contained therein with the
following:  “(c) the aggregate principal amount at any one time outstanding of
all Purchaser Loans made to Kofax shall not exceed $5,000,000, and (d)”
 


62980687                                                                    
 
2

--------------------------------------------------------------------------------

 




(iv) The definition of “Sale Agreement” contained in Section 1.01 of the PCA is
amended by replacing “and Perceptive” contained therein with the following:  “,
Enterprise and Kofax”.
 
(v) Section 3.02(c) of the PCA is amended by adding the following at the end
thereof:  “; provided, that, with respect to the Purchased Receivables of Kofax,
Kofax shall mark its records in accordance with this clause (c) as soon as
reasonably possible (and in no event more than one year) after the addition of
Kofax as a Seller hereunder”.
 
(vi) Section 5.01(b) of the PCA is amended by adding the following at the end of
the last sentence thereof:  “provided, that, with respect to the Purchased
Receivables of Kofax, Kofax shall make such notations in accordance with this
clause (b) as soon as reasonably possible (and in no event more than one year)
after the addition of Kofax as a Seller hereunder”.
 
(vii) The notice address for Kofax shall be as follows (and such address shall
be deemed to be set forth on the signature pages of the PCA):
 
740 West New Circle Road
Building 1, Dept. 857
Lexington, Kentucky  40550
Facsimile No. 859-232-5137
Telephone No. 859-232-3645
 
(viii) Exhibit B to the PCA is amended and restated in its entirety to read as
set forth on Exhibit B attached hereto.
 
(ix) Notwithstanding anything in the PCA to the contrary, upon five Business
Days’ prior notice to the Purchaser, any two Sellers (other than Lexmark
International) may merge with and into each other, so long as the surviving
entity continues as a Seller under the PCA.
 
SECTION 3. Amendments to the RPA.  Upon the effectiveness of this Amendment, the
RPA is hereby amended as follows:
 
(i) The cover page of the RPA is amended by replacing the reference to
“PERCEPTIVE SOFTWARE, LLC as an Originator” with the following:
 
“LEXMARK ENTERPRISE SOFTWARE, LLC (f/k/a Perceptive Software, LLC)
 
as an Originator
 
and
 
KOFAX, INC.
as an Originator”


(ii) The introductory paragraph in the RPA is amended by replacing the words
“and PERCEPTIVE SOFTWARE, LLC, a Delaware limited liability company, as an
Originator” with the following: “LEXMARK ENTERPRISE SOFTWARE, LLC (f/k/a
Perceptive Software, LLC), a Delaware limited liability company, as an
Originator, and KOFAX, Inc., a Delaware corporation, as an Originator”
 
(iii) Each of the following new defined terms is added to Section 1.01 of the
RPA in its proper alphabetical order:
 


62980687                                                                    
 
3

--------------------------------------------------------------------------------

 





“Enterprise” or “Perceptive Software” means Lexmark Enterprise Software, LLC
(f/k/a Perceptive Software, LLC), a Delaware limited liability company.
 
“Kofax” means Kofax, Inc., a Delaware corporation.
 
(iv) The defined term “Perceptive Software” contained in Section 1.01 of the RPA
is deleted in its entirety.

 
(v) The defined term “Commitment Termination Date” contained in Section 1.01 of
the RPA is amended by replacing the date appearing in clause (a) thereof with
the date “October 6, 2017”.
 
(vi) The defined term “Delinquency Ratio” contained in Section 1.01 of the RPA
is replaced in its entirety with the following:
 
“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each calendar month by dividing (i) the aggregate Outstanding
Balances of all Originator Receivables that were Delinquent Receivables as of
the last day of such calendar month by (ii) the aggregate Outstanding Balances
of all Originator Receivables as of the last day of such calendar month.
 
(vii) The defined term “Dilution Ratio” contained in Section 1.01 of the RPA is
replaced in its entirety with the following:
 
“Dilution Ratio” means, as of any date, (a) other than for purposes of Section
7.01(h) hereof, the ratio (expressed as a percentage) computed for the most
recently ended calendar month by dividing (i) the aggregate amount of Originator
Receivables which became Diluted Receivables during such calendar month by (ii)
the aggregate Outstanding Balance (in each case, at the time of creation) of all
Originator Receivables created during the third calendar month immediately
preceding such calendar month and (b) for purposes of Section 7.01(h) hereof,
the ratio (expressed as a percentage) computed for the most recently ended
calendar month by dividing (i) the sum of the aggregate Outstanding Balance (in
each case, at the time of becoming a Diluted Receivable)  of all Originator
Receivables that became Diluted Receivables during each of the three most
recently ended calendar months (including the calendar month then ending) by
(ii) the sum of the aggregate Outstanding Balance (in each case, at the time of
creation) of all Originator Receivables created during each of the third
calendar months immediately preceding each of the three most recently ended
calendar months (including the calendar month then ending).
 
(viii) The defined term “Facility Termination Date” contained in Section 1.01 of
the RPA is amended by replacing the date in clause (a) thereof with the date
“October 6, 2017”.
 
(ix) The defined term “Loss-to-Liquidation Ratio” contained in Section 1.01 of
the RPA is replaced in its entirety with the following:
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balances as of the last day of such calendar month of all Originator
Receivables written off by the applicable Originator or the Seller, or which
should have been written off by the applicable Originator or the Seller in
accordance with the Credit
 


62980687                                                                    
 
4

--------------------------------------------------------------------------------

 





and Collection Policy, during such calendar month by (ii) the aggregate amount
of Collections of Originator Receivables actually received during such calendar
month.
 
(x) The defined term “Originator” contained in Section 1.01 of the RPA is
replaced in its entirety with the following:
 
“Originator” means each of Lexmark International, Enterprise and Kofax.
 
(xi) Section 5.01(i) of the RPA is amended by adding the following proviso at
the end thereof: “; provided, that, with respect to the Pool Receivables
originated by Kofax, Seller shall mark its records in accordance with this
clause (i) as soon as reasonably possible (and in no event more than one year)
after the addition of Kofax as an Originator hereunder”.
 
(xii) Section 6.02(d) of the RPA is amended by adding the following proviso at
the end thereof: “; provided, that, with respect to the Pool Receivables
originated by Kofax, Seller shall mark its records in accordance with this
clause (i) as soon as reasonably possible (and in no event more than one year)
after the addition of Kofax as an Originator hereunder”.
 
(xiii) Section 6.05 of the RPA is amended by adding the following parenthetical
at the end of clause (ii) contained in the last sentence thereof: “(provided,
that, with respect to the Pool Receivables originated by Kofax, Kofax shall mark
its records in accordance with this clause (ii) as soon as reasonably possible
(and in no event more than one year) after the addition of Kofax as an
Originator)”.
 
(xiv) Section 7.01(h) of the RPA is replaced in its entirety with the following:
 
“(h)           As of the last day of any calendar month, (i) the Dilution Ratio
shall exceed 18%, (ii) the Default Ratio shall exceed 6%, (iii) the three-month
rolling average Delinquency Ratio shall exceed 8.5% or (iv) the three-month
rolling average Loss-to-Liquidation Ratio shall exceed 1.0%; provided, however,
the foregoing shall not constitute an Event of Termination so long as within 10
Business Days after the earlier of (A) the date that the Seller Report setting
forth such calculations is required to be delivered by the Collection Agent
pursuant to Section 6.01(g) and (B) the actual date of delivery of such Seller
Report, either (i) the Program Agent and each Investor Agent expressly waives in
writing, the Event of Termination which would otherwise arise therefrom or (ii)
the outstanding Capital hereunder is reduced to $0; or”
 
(xv) Section 7.01(l) of the RPA is replaced in its entirety with the following:
 
“(l)           All of the outstanding capital stock of the Seller shall cease to
be owned, directly or indirectly, by Lexmark International; or all of the
outstanding membership interests of any Originator (other than Lexmark
International) shall cease to be owned, directly or indirectly, by Lexmark
International (provided that, upon five Business Days’ prior notice to the
Program Agent and each Investor Agent, any two Originators (other than Lexmark
International) may merge with and into each other, so long as the surviving
entity continues as an Originator); or
 
(xvi) The notice address for Kofax shall be as follows (and such address shall
be deemed to be set forth on the signature pages of the RPA):
 


62980687                                                                    
 
5

--------------------------------------------------------------------------------

 




740 West New Circle Road
Building 1, Dept. 857
Lexington, Kentucky  40550
Facsimile No. 859-232-5137
Telephone No. 859-232-3645
 
(xvii) Schedules I and III to the RPA are each amended and restated in their
entirety to read as set forth on Schedules I and III attached hereto.
 
SECTION 4. Effectiveness.  This Amendment shall become effective at such time
that:
          (i)  executed counterparts of this Amendment have been delivered by
each party hereto to each other party hereto;
 
          (ii) the Investor Agents and the Program Agent shall have received a
fully  executed amendment fee letter in form and substance reasonably
satisfactory to it, and each Investor Agent shall have received payment of the
"Upfront Fee" in accordance with the terms of, and as such term is defined in,
such amendment fee letter; and
 
          (iii) the Program Agent and each Investor Agent shall have received
each of the items set forth in Section 3.01 of the RPA, as applicable, with
respect to Kofax.
 
SECTION 5. Representations, Warranties and Covenants.
 
(i) The Seller makes each of the representations and warranties contained in
Section 4.01 of the RPA (after giving effect to this Amendment).
 
(ii) The Collection Agent makes each of the representations and warranties
contained in Section 4.02 of the RPA (after giving effect to this Amendment).
 
(iii) Each Originator makes each of the representations and warranties contained
in Section 4.01 of the PCA (after giving effect to this Amendment).
 
SECTION 6. Confirmation of RPA and PCA.
 
(i) Each reference in the RPA to “this Agreement” or “the Agreement” shall mean
the RPA as amended by this Amendment, and as hereafter amended or
restated.  Except as herein expressly amended, the RPA is ratified and confirmed
in all respects and shall remain in full force and effect in accordance with its
terms.
 
(ii) Each reference in the PCA to “this Agreement” or “the Agreement” shall mean
the PCA as amended by this Amendment, and as hereafter amended or
restated.  Except as herein expressly amended, the PCA is ratified and confirmed
in all respects and shall remain in full force and effect in accordance with its
terms.
 
SECTION 7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION).
 


62980687                                                                    
 
6

--------------------------------------------------------------------------------

 





SECTION 8. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of page intentionally blank]


62980687                                                                    
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
LEXMARK RECEIVABLES CORPORATION
 
By: /s/ Bruce J.
Frost                                                                                       
Name:                 Bruce J. Frost
Title:           Vice President and Treasurer
 
LEXMARK INTERNATIONAL, INC.
 
By: /s/ Bruce J.
Frost                                                                                       
Name:  Bruce J. Frost
Title:           Treasurer
 
LEXMARK ENTERPRISE SOFTWARE, LLC (f/k/a Perceptive Software, LLC)
 
By: /s/ Bruce J.
Frost                                                                                       
Name:  Bruce J. Frost
Title:           Treasurer
 
KOFAX, INC.
 
By: /s/ Jamie
Arnold                                                                                       
Name:  Jamie Arnold
Title:           CFO



62980687


[Omnibus Amendment No. 3 to  Second Amended and Restated Receivables Purchase
Agreement And Amendment No. 2 to
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Program Agent
 
By: /s/ Christopher
Pohl                                                                                       
Name: Christopher Pohl
Title: Managing Director
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as an Investor Agent
 
By: /s/ Christopher
Pohl                                                                                       
Name: Christopher Pohl
Title: Managing Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
As a Bank


By: /s/ Lillian
Kim                                                                               
Name: Lillian Kim
Title: Director
 
GOTHAM FUNDING CORPORATION,
as an Investor
 
By: /s/ David V.
DeAngelis                                                                                       
Name: David V. DeAngelis
Title: Vice President
 


62980687


[Omnibus Amendment No. 3 to  Second Amended and Restated Receivables Purchase
Agreement And Amendment No. 2 to
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, N.A.,
as an Investor Agent and a Bank
 
By: /s/ Eero
Maki                                                                         
Name: Eero Maki
Title: Senior Vice President
 


62980687
[Omnibus Amendment No. 3 to  Second Amended and Restated Receivables Purchase
Agreement And Amendment No. 2 to
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 


 


 
LOCK-BOX BANKS
 
Bank of America, N.A.
P.O. Box 96612
Chicago, IL  60693-6612
 


Bank of America, N.A.
PO Box 846261
Dallas, TX 75284-6261


Bank of America, N.A.
PO Box 748127
Los Angeles, CA 90074-8127


 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE I

 
Lock-Box Banks



Bank of America, N.A.
P.O. Box 96612
Chicago, IL  60693-6612
 
Bank of America, N.A.
PO Box 846261
Dallas, TX 75284-6261
 
Bank of America, N.A.
PO Box 748127
Los Angeles, CA 90074-8127


 
 

--------------------------------------------------------------------------------

 




SCHEDULE III
Special Concentration Obligors; Special Concentration Excess Amounts






Special Concentration Obligor
 
Special Concentration Excess Amount*
Dell Inc.
 
$25,000,000
Synnex Corp.
 
$18,000,000
Tech Data Corp.
 
$15,000,000
Office Depot, Inc.
 
$23,000,000
Staples, Inc.
 
$10,000,000
Ingram Micro Inc.
 
$10,000,000
Essendant Co. (f/k/a United Stationers Supply Co.)
 
$20,000,000

          *Subject to the definition of Special Concentration Excess Amount in
the Agreement


 

